 Case 1:19-cr-00286-AMD Document 83 Filed 10/27/20 Page 1 of 1 PageID #: 658

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
EAG/NS/MCM                                       271 Cadman Plaza East
F. #2019R00029                                   Brooklyn, New York 11201



                                                 October 27, 2020


BY ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


              Re:    United States v. Robert Kelly
                     Criminal Docket No. 19-CR-286 (S-3) (AMD)

Dear Judge Donnelly:

              The government respectfully submits this letter in response to the Court’s
Order, dated October 22, 2020, directing the government to respond to the defendant’s
motion to unseal the Court’s Order entered on October 8, 2020, granting the government’s
motion in limine to empanel an anonymous and partially sequestered jury (Dkt. No. 79).
The government does not oppose the defendant’s motion to unseal.


                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:      /s/ Elizabeth Geddes
                                                 Elizabeth Geddes
                                                 Nadia Shihata
                                                 Maria Cruz Melendez
                                                 Assistant United States Attorneys
                                                 (718) 254-6430/6295/6408

cc:    All defense counsel (via ECF)
